Case 20-41157-elm11 Doc 277 Filed 10/20/20 Entered 10/20/20 20:50:50 Page 1 of 9

 

ICASENAME: — Zpower Texas, LLC ACCRUAL BASIS

 

ICASE NUMBER: 20-41157

 

JUDGE: Edward L. Morris |

 

UNITED STATES BANKRUPTCY COURT

NORTHERN DISTRICT OF TEXAS

Fort Worth DIVISION
MONTHLY OPERATING REPORT

MONTH ENDING: — September 30, 2020

IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE,

| DECLARE UNDER PENALTY OF PERJURY THAT | HAVE EXAMINED THE FOLLOWING
MONTHLY OPERATING REPORT (ACCRUAL BASIS - 1 THROUGH ACCRUAL BASIS - 7) AND
THE ACCOMPANYING ATTACHMENTS AND, TO THE BEST OF MY KNOWLEDGE, THESE
DOCUMENTS ARE TRUE, CORRECT AND COMPLETE. DECLARATION OF THE PREPARER
(OTHER THAN RESPONSIBLE PARTY): IS BASED ON ALL INFORMATION OF WHICH
PREPARER HAS ANY KNOWLEDGE.

 

 

 

 

 

 

RESPONSIBLE PARTY: eile
CEO, CRO
Original Signature of Responsible Party Title
Glynne Townsend (OfZof 2020
Printed Name of Responsible Party ~ Date
_ PREPARER: YE
Net, ; of é Financial Advisors for the
ees t of 2 inanci isors for
oe 4 j
% LiL tH Cl CA € of Debtor-In-Possession
“Original Signatyre of Preparer / Title
Cc e ne Ss es 5
Relly-VisCullough J it 0/2 /2a20

 

 

Printed Name of Preparer Date
Case 20-41157-elm11 Doc 277 Filed 10/20/20 Entered 10/20/20 20:50:50 Page 2 of 9

 

IcasE NAME: Zpower Texas, LLC

| ACCRUAL BASIS - 1

 

[CASE NUMBER: 20-41157

TIVE BALANCE SHEET

SCHEDULED
AMOUNT
Unrestricted Cash
Restricted Cash
Total Cash

Accounts Receivable
Notes Receivable

Other
Total Current Assets

Plant &
Accumulated

Net Plant &

Due From Insiders
Other Assets - Net of Amortization

Other
Total Assets
PETITION LIABILITIES
Accounts
Taxes
Notes
Professional Fees
Secured Debt
Other
Total Post Petition Liabilities
PETITION LIABILITIES
Secured Debt
Debt
Unsecured Debt
Other
Total Pre Petition Liabilities
Total Liabilities

Pre Petition Owners’
Post Petition Cumulative Profit Or

Total
Total Liabilities and

This form ___ does does not have related footnotes on Footnotes Supplement.

 
Case 20-41157-elm11 Doc 277 Filed 10/20/20 Entered 10/20/20 20:50:50 Page 3 of 9

 

 

 

 

 

 

 

 

CASE NAME: Zpower Texas, LLC ACCRUAL BASIS - 2
|CASE NUMBER: 20-41157 |
INCOME STATEMENT

MONTH MONTH MONTH QUARTER
REVENUES Jul-20 Aug-20 Sep-20 TOTAL

 

1. Gross Revenues

 

2. Less: Returns & Discounts

 

3. Net Revenue

 

COST OF GOODS SOLD

 

Material

 

Direct Labor

 

 

Total Cost Of Goods Sold

 

4
5
6. Direct Overhead
7
8

Gross Profit

 

OPERATING EXPENSES

 

9. Officer / Insider Compensation

 

10. Selling & Marketing

 

11. General & Administrative

 

12. Rent & Lease

 

13. Other (Attach List)

 

14. Total Operating Expenses

 

15. Income Before Non-Operating
Income & Expense

 

OTHER INCOME & EXPENSES

 

16. Non-Operating Income (Att List)

 

17. Non-Operating Expense (Att List)

 

18. Interest Expense

 

19. Depreciation / Depletion

 

20. Amortization

 

21. Other (Attach List)

 

22. Net Other Income & (Expenses)

 

REORGANIZATION EXPENSES

 

23. Professional Fees

 

24. U.S. Trustee Fees

 

25. Other (Attach List)

 

26. Total Reorganization Expenses

 

2/7. Income Tax

 

 

 

 

 

 

28. Net Profit (Loss)

 

 

This form does does not have related footnotes on Footnotes Supplement.
Case 20-41157-elm11 Doc 277 Filed 10/20/20

Entered 10/20/20 20:50:50 Page 4 of 9

 

ICASE NAME: —Zpower Texas, LLC

| ACCRUAL BASIS - 3

 

 

|CASE NUMBER: 20-41157

CASH RECEIPTS AND
DISBURSEMENTS

1. Cash- Of Month
RECEIPTS FROM OPERATIONS
Cash Sales
COLLECTION OF ACCOUNTS RECEIVABLE
3. Pre Petition
4. Post Petition
5. Total
NON-OPERATING RECEIPTS
Loans & Advances
Sale of Assets
Other
. Total
. Total

. Total Cash Available
DISBURSEMENTS
. Net
Taxes Paid
Use & Other Taxes Paid
. Secured / Rental / Leases
. Utilities
. Insurance
Purchases
. Vehicle
. Travel
. Entertainment
& Maintenance

. Other
. Total
REORGANIZATION DISBURSEMENTS
. Professional Fees
U.S. Trustee Fees
. Other
30. Total

31. Total Disbursements

32. Net Cash Flow
33. Cash - End of Month -

QUARTER
TOTAL

 

This form___ does__ does not have related footnotes on Footnotes Supplement.
Case 20-41157-elm11 Doc 277 Filed 10/20/20 Entered 10/20/20 20:50:50 Page 5of9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|CASE NAME: Zpower Texas, LLC | ACCRUAL BASIS - 4

{CASE NUMBER: 20-41157 | (SEE GENERAL FOOTNOTE)
SCHEDULED MONTH MONTH MONTH

ACCOUNTS RECEIVABLE AGING AMOUNT Jul-20 Aug-20 Sep-20

1. 0-30

2. 31-60 50,000

3. 61-90

4. 91+ 50,000 50,000 50,000

5. Total Accounts Receivable 50,000 50,000 50,000 50,000

6. (Amount Considered Uncollectible)

7. Accounts Receivable (Net) 50,000 50,000 50,000 50,000

MONTH: cn September 20

PAYABLE
Federal
State
Local
Other
Total Taxes

Accounts

Sit
DAYS

325

September-20

BEGINNING TAX
LIABILITY *

ENDING TAX

AND/OR ACCRUED LIABILITY

FICA -
FICA -

Other - Income Tax

- Earned Income Credit
Total Federal Taxes

. Sales
10. Excise
11.

12. Real
13__ Personal
14. Other
15... Ti

 

*

The beginning tax liability snould represent the liability from the prior month or, if this is the first operating report, the amount should be zero.
Attach photocopies of IRS Form 6123 or your FTD coupon and payment receipt to verify payment of deposit
This form does does not have related footnotes on Footnotes Supplement.

-_
Case 20-41157-elm11 Doc 277 Filed 10/20/20 Entered 10/20/20 20:50:50 Page 6 of 9

 

CASE NAME: Zpower Texas, LLC ACCRUAL BASIS -5

 

CASE NUMBER: 20-41157

 

 

 

The debtor in possession must complete the reconciliation below for each bank account, including all general, payroll and
tax accounts, as well as all savings and investment accounts, money market accounts, certificates of deposit, government
obligations, etc. Accounts with restricted funds should be identified by placing an asterisk next to the account number.
Attach additional sheets if necessary.

MONTH: September-20

 

 

BANK RECONCILIATIONS Account # 1 Account # 2 Account # 3 Other Accounts

 

A. BANK: (Attach List)

 

B. ACCOUNT NUMBER: TOTAL

 

PURPOSE (TYPE): |

 

Balance Per Bank Statement

 

Add: Total Deposits Not Credited

 

Subtract: Outstanding Checks

 

Other Reconciling Items

 

GIs TY IN |= 10

Month End Balance Per Books a = i

 

 

 

 

 

 

6. Number of Last Check Vritten

 

 

STMENT ACCOUNTS

 

DATE OF PURCHASE CURRENT
|BANK, ACCOUNT NAME & NUMBER PURCHASE TYPE OF INSTRUMENT PRICE ___ VALUE

 

hs

 

 

Oo, 8
'

|

|

 

 

10. (Attach List)

 

 

 

11. Total investments

 

 

ASH

 

12. Currency On Hand

 

 

 

 

 

13. Total Cash - End of Month

 

 

This form___ does__ does not have related footnotes on Footnotes Suppiement.
Case 20-41157-elm11 Doc 277 Filed 10/20/20 Entered 10/20/20 20:50:50 Page 7 of 9

 

 

 

 

[CASE NAME: Zpower Texas, LLC | AGCRUAL BASIS -6
|CASE NUMBER: 20-41157
MONTH: September-20

 

 

PAYMENTS TO INSIDERS AND PROFESSIONALS

 

 

 

Of the Total Disbursements shown for the month, list the amount paid to Insiders (as defined in Section 101 (31) (A) - (F)
of the U.S. Bankruptcy Code) and to Professionals. Also, for payments to Insiders, identify the type of compensation paid

(e.g. salary, bonus, commissions, insurance, housing allowance, travel, car allowance, etc.). Attach additional sheets if
necessary.

INSIDERS
OF P
PAYMENT _|AMOUNT PAID|_TO DATE

Attach

Total Payments To Insiders

 

 

 

PROFESSIONALS
DATE OF COURT
ORDER TOTAL
AUTHORIZING AMOUNT AMOUNT | TOTAL PAID | INCURRED
NAME PAYMENT APPROVED PAID TO DATE & UNPAID *

 

Munsch Hardt Kopf & Harr, PC

 

Lain Faulkner & Co., P.C.

 

 

 

 

 

(Attach List)

IN ] OD [oP JO IN |=

 

 

Total Payments To Professionals

 

 

 

 

*

Include all fees incurred, both approved and unapproved

POST PETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE PROTECTION

 

 

 

 

 

 

 

 

 

PAYMENTS
SCHEDULED | AMOUNTS
MONTHLY PAID TOTAL
PAYMENTS DURING |UNPAID POST
NAME OF CREDITOR DUE MONTH PETITION
1 $ -|$ -|$ s
2.
3.
5.__{Attach List)
6. TOTAL $ wl '$ ws

 

 

 

 

This form___ does __ does not have related footnotes on Footnotes Supplement.

 
Case 20-41157-elm11 Doc 277 Filed 10/20/20 Entered 10/20/20 20:50:50 Page 8 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASE NAME: Zpower Texas, LLC | ACCRUAL BASIS - 7
|CASE NUMBER: —20-41157 ]
MONTH: September-20
QUESTIONNAIRE |
YES NO
Al Have any Assets been sold or transferred outside the normal course of business this
reporting period? Xx
2: Have any funds been disbursed from any account other than a debtor in possession x
account?
3: Are any Post Petition Receivables (accounts, notes, or loans) due from related parties? Xx
4. Have any payments been made on Pre Petition Liabilities this reporting period? x
>. Have any Post Petition Loans been received by the debtor from any party? xX
6. _ Are any Post Petition Payroll Taxes past due? X
fz: Are any Post Petition State or Federal income Taxes past due? x
8. Are any Post Petition Real Estate Taxes past due? xX
9. Are any other Post Petition Taxes past due? X
10. | Are any amounts owed to Post Petition creditors delinquent? X
11. _ Have any Pre Petition Taxes been paid during the reporting period? x
12. Are any wage payments past due? X

 

 

 

 

 

lf the answer to any of the above questions is "Yes", provide a detailed explanation of each item. Attach additional
sheets if necessary.

 

 

 

 

 

 

 

 

 

INSURANCE |
YES NO
4: Are Worker's Compensation, General Liability and other necessary insurance coverages N/A
in effect?
2. Are all premium payments paid current? N/A
3. Please itemize policies below. N/A

 

 

 

 

 

ifthe answer to any of the above quesiions is "No", or if any policies have been canceled or not renewed during this
reporting period, provide an explanation below. Attach additional sheets if necessary.

 

 

 

 

INSTALLMENT PAYMENTS
PAYMENT
AMOUNT &
TYPE OF POLICY CARRIER PERIOD COVERED FREQUENCY

 

 

 

 

 

 

 

 

 

This form _X_does____ does not have related footnotes on Footnotes Supplement.
 

Case 20-41157-elm11 Doc 277 Filed 10/20/20 Entered 10/20/20 20:50:50 Page 9 of 9

 

 

 

 

|CASE NAME: Zpower Texas, LLC | FOOTNOTES
[CASENUMBER: _20-41157 | ACCRUAL BASIS
MONTH: September-20

 

FORM NUMBER | NUMBER FOOTNOTE / EXPLANATION

General March 17, 2020 “Petition Date”), the Debtor and Debtor.
11 case (the filed its for relief under
11 of the United States Code Code

was from information in the Debtor's books and records and data contained in the
and Statements of Financial Affairs filed by the Debtor. the 's books
records have not been and are still in the of evaluated to determine if there
other

Insurance isa and owns no and therefore it has
insurance
